PER CURIAM.
Calvin Hammock appeals after the district court1 dismissed his pro se complaint. Upon careful review, we find no reason to reverse the dismissal order because, among other reasons, we agree with the district court that Hammock failed to state a claim upon which relief may be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (de novo review). Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable John A. Jarvey, Chief Judge, United States District Court for the Southern District of Iowa,